Citation Nr: 1514212	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2014 the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities consist of: coronary artery disease, rated as 30 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; gastroparesis, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and, peripheral neuropathy in both legs and both arms, rated as 10 percent disabling for each limb; with a combined disability rating of 80 percent.

2. The Veteran is unable to obtain and maintain reasonably gainful employment as a result of the effects of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Legal Standard

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For 
the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

Facts and Analysis

The Veteran has multiple service-connected disabilities, namely: coronary artery disease, rated as 10 percent disabling from January 17, 2008 and 30 percent disabling from April 20, 2010; diabetes mellitus, type II, rated as 20 percent disabling; gastroparesis, rated as 10 percent disabling from November 29, 2005 and 20 percent disabling from October 24, 2006; hypertension, rated as 10 percent disabling; hypertensive retinopathy, rated as 10 percent disabling from November 29, 2005 and 0 percent from October 1, 2011; bilateral hearing loss, rated as 0 percent disabling from March 9, 2006 and 10 percent disabling from April 20, 2010; tinnitus, rated as 10 percent disabling; and, peripheral neuropathy in both legs and both arms, rated as 10 percent disabling for each limb.  The combined disability rating is 70 percent from March 29, 2006 and 80 percent from April 20, 2010.  With the exception of hearing loss and tinnitus, the Veteran's disabilities are all related to the common etiology of diabetes, and they are considered a single disability for purposes of the combine rating.  Thus, he meets the schedular TDIU criteria.  The determinative issue, therefore, is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran contends that his service-connected disabilities, alone or in combination, prevent him from securing and maintaining substantially gainful employment.  The record indicates that he has not worked since 2008. 

The Veteran has a college degree (see April 2011 VA Form 21-8940), but his occupational experience is related to skilled labor.  He has submitted evidence with respect to his employment as an engineering associate at an automotive factory, a job he held for 30 years.  The documentation submitted in August 2014 showed the specific job requirements for his work, the vast majority of which required the use of fine motor control in his hands, a function which he contends he is not able to perform with any consistency or reliability because of his peripheral neuropathy.

The Veteran testified with respect to the specific effects of his multiple service-connected disabilities.  He explained that he had wanted to continue working, but when presented with the opportunity for early retirement he took it because he could not do his job any longer.  His job had consisted of failure analysis of automotive parts.  He described repeatedly dropping parts because his hands "just couldn't do it anymore."  In addition, the Veteran and his wife testified to limits on his activities in his personal life, including household chores, acting as a lay minister, and hunting.

A statement submitted by the Veteran's wife noted that he is subject to sudden spells of low blood sugar which leave him faint or irritable or confused.  He also tends to drop things, including his fork, because of his peripheral neuropathy.  In addition, any prolonged walking leaves him short of breath and exhausted.  She expressed concern for his continually deteriorating health.

A June 2010 VA examination considered the Veteran's multiple service-connected disabilities and their resulting effects on his ability to work.  The examiner noted that the Veteran at that time was still able to climb stairs and do house and yard work.  The examiner offered the opinion that the Veteran's service-connected conditions did not prevent him from being employed in the same field he was employed in prior to retirement.

In August 2014 the Veteran submitted a detailed written statement from his personal physician with respect to his employability.  The doctor noted that fluctuating blood sugars made it inadvisable for the Veteran to operate machinery or other equipment, that he became short of breath and fatigued when going upstairs or walking for any distance, and that he had difficulty standing due to peripheral neuropathy in his feet and difficulty gripping anything due to peripheral neuropathy in his hands.  The doctor stated that he had advised the Veteran to retire and that he considered him to be unemployable.

After considering all of the evidence of record, the Board finds that the preponderance of the evidence supports the Veteran's contentions that his service-connected disabilities render him totally disabled and unemployable.  While the VA examiner felt the Veteran was employable at his job of record, the Veteran's evidence, as well as the statement by his doctor, illustrate that his disabilities, particularly the peripheral neuropathy in his hands and arms, preclude him from that work.  In addition, the detailed statement of symptoms and functional limitations related to the disabilities provided by the Veteran's doctor conveys a clear picture of a man with severe occupational impairment.  When considered in the context of the Veteran's educational background and experience, the Board concludes that TDIU is warranted.  38 C.F.R. § 4.16(a).  


ORDER

Entitlement to TDIU is granted.



____________________________________________
Rebecca N. Poulson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


